Citation Nr: 0636388	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for PTSD, and assigned an initial disability rating of 30 
percent, effective April 23, 2004.  By a July 2004 rating 
action, the RO granted an earlier effective date of July 11, 
2002, for the award of service connection for PTSD.  The 
veteran has perfected a timely appeal with respect to the May 
2004 rating action.

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Detroit, Michigan.  A copy of 
the hearing transcript has been associated with the claims 
file. 

As the veteran is appealing the assignment of an initial 30 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD symptoms--flashbacks, 
nightmares and sleep disturbance-have been aggravated by the 
recent fighting in Iraq and Afghanistan.  (Transcript (T.) at 
page (pg.) 6).  Thus, he maintains that an initial disability 
rating greater than 30 percent for PTSD is warranted. 

During the June 2006 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had continued to 
seek treatment for his PTSD at the VA Medical Centers (VAMCs) 
in Iron Mountain, Michigan and Las Vegas, Nevada.  While VA 
outpatient reports, dated from December 1998 to October 2002, 
from the Iron Mountain, Michigan VAMC, have been associated 
with the claims file, records subsequent to October 2002 are 
absent.  In addition, outpatient records from the Las Vegas, 
Nevada VAMC are absent and must be obtained.  See, Bell v. 
Derwinski,     2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  While the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the aforementioned disability on appeal.  As these 
questions are involved in this appeal, the case must be 
remanded for proper notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), concerning the disability 
rating and effective date.  Id.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action: 

1.  With respect to the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for 
PTSD, please send the veteran a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a higher 
rating at the next level and above, and 
an effective date for his PTSD, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO is asked to undertake 
reasonable efforts to request and obtain 
records pertaining to treatment of the 
veteran's PTSD at the VA Medical Center 
at Iron Mountain, Michigan, dating from 
October 2002 to the present; and at the 
VA Medical Center at Las Vegas, Nevada, 
dating from July 2000 to the present  If 
any of these putative records are not 
available, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above to include, but not 
limited to, scheduling the veteran for an 
additional VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD, the RO should re-
adjudicate the issue of entitlement to an 
initial disability rating in excess of 30 
percent for PTSD.

If any of the benefits sought on appeal 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


